Citation Nr: 0029641	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-32 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

Entitlement to an increased rating for the service-connected 
bilateral varicose veins.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in December 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to January 12, 1998, the impairment associated with 
the varicose veins of the veteran's lower extremities was 
shown to more nearly approximate moderately severe disability 
involving the superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm in diameter, with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation; severe 
varicosities involving the superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 cm in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration and no involvement of 
the deep circulation were not demonstrated.  

3.  Since January 12, 1998, the veteran's varicose veins of 
the right leg have been manifested by no more than edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  

4.  Since January 12, 1998, the veteran's varicose veins of 
the left leg have been manifested primarily by a level of 
disability that more nearly approximates persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 30 
percent for the service-connected bilateral varicose veins 
prior to January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7120 (1997).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected varicose veins of the 
right leg on January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7120 
(1997); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.104 including 
Diagnostic Code 7120 (2000).  

3.  The criteria for the assignment of a 40 percent rating 
for the service-connected varicose veins of the left leg on 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.104 including Diagnostic Code 7120 (1997); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7120 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the statute governing 
assistance to claimants, 38 U.S.C.A. § 5107, was amended.  
The new version of the statute, eliminates the requirement 
that a person submitting a claim for benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded 
in order to receive assistance in the development of her 
claim; rather, the Secretary is required to assist a claimant 
in developing all facts pertinent to a claim for benefits, to 
include providing a medical examination when such examination 
may substantiate entitlement to the benefits sought, except 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.  The 
effective date of the change in the statute was on October 
30, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either the old or new version of 38 U.S.C.A. 
§ 5107(a).



I.  Background

The veteran was initially afforded a VA examination for 
diseases of the arteries/veins in October 1995.  At that 
time, examination revealed no varicosities of the right lower 
limb.  On the left, however, there was a 6-inch segment of 
dilated and tortuous vein with sacculations, anteriorly; a 3-
inch segment of dilated and tortuous vein with sacculations, 
anterolaterally; a 3-inch segment of tortuous and dilated 
vein in the distal thigh, posteromedially; and a 1-inch 
segment of vein that was tortuous and dilated just above the 
popliteal space.  There were also a few small sacculations on 
palpation of the lateral right knee.  There were no stigmata 
of chronic venous insufficiency.  The final diagnosis was 
that of varicose veins.  

The veteran was subsequently afforded another VA examination 
in October 1996.  The veteran complained of pain in both 
thighs, calves and feet, with the pain in the left leg much 
worse.  He was noted to have undergone a venous ligation in 
1948 and a saphenous ligation in 1950.  The veteran also 
reported having had varicose ulcers on the left ankle area.  
A physical examination of the lower extremities revealed the 
left calf and thigh to have large varicose veins which 
emptied slowly when the left leg was elevated.  Varicose 
veins were noted to be present on both thighs and ankles.  
Ankle edema plus two was noted bilaterally.  The final 
diagnoses included those of large varicose veins, 
bilaterally, and recurrent varicose ulcers, left ankle, by 
history.  

Further VA examination was undertaken in March 1997 to 
expound on the results of the October 1996 examination.  At 
this time, the physical examination revealed no evidence of 
edema or involvement of the long saphenous over 2 cm in 
diameter.  In fact, the largest diameter of any varicosity of 
sacculation was noted to be less than 1 cm.  In addition, the 
single ulcer in the region of the left ankle was noted to 
have occurred approximately 15 to 20 years ago and to have 
responded nicely to treatment without evidence of recurrence.  

On the right, the veteran was described as having a few small 
sacculations below the knee, and on the left, there were a 
few short segments of greater saphenous varicose veins 
measuring no more than 6 cm in length and less than 1 cm in 
diameter.  Aside from one varicosity just above the medial 
left knee which measured 1 cm in length, the veteran's 
varicosities were stated to fall below the knee.  The final 
diagnosis was that of varicose veins.  

In July 1997, the veteran offered testimony at a personal 
hearing conducted at the RO.  At that time, the veteran 
testified that he did, in fact, have varicose veins on both 
lower extremities above the level of the knee.  He also 
described the symptoms affecting his left leg as being worse 
than those on the right and noted that he usually experienced 
increasing pain throughout the day and swelling in the region 
of his left ankle after performing his daily activities.  He 
further noted that his left lower extremity had taken on an 
abnormal reddish and blue discoloration most prominently in 
the area of the left ankle where he had experienced an 
ulceration.  

According to the veteran, he also experienced a constant pain 
in the right leg that increased as the day progressed.  He 
also noted occasional swelling of the right leg, as well as 
discoloration, but not to the same extent as on the left 
side.  

In conclusion, the veteran testified that his symptoms had 
been worsening over the past several years.  He noted that 
the pain and discomfort was constant and affected his ability 
to sleep and walk.  He also stated that, although he had not 
developed a major ulceration in the region of his left ankle 
for some time, he had to continually monitor the ankle for 
any signs of sores so that he could treat them before they 
developed into a full-blown ulcer.  Finally, the veteran 
acknowledged that he did not wear support stockings because 
he found them to be annoying and unhelpful.  

The veteran was afforded another VA examination in April 
1998.  At that time, the veteran was noted to have quite 
prominent varicosities involving his lower extremities, 
bilaterally, left greater than right.  Specifically the 
veteran was stated to have a prominent venous pattern in both 
legs with large, serpentine, prominent veins, approximately 
one-quarter inch in diameter, scattered mainly throughout his 
left lower leg.  The veins were described as being easily 
distensible with no evidence of superficial or deep phlebitis 
noted.  

The veteran also reported that he had a break down of skin 
along the medial malleolus of the left leg.  At the time of 
the examination, no evidence of breakdown or scar was 
detected; however, minimal edema was noted on the left.  In 
addition, the area of the medial malleolus was slightly 
tender.  The veteran demonstrated excellent dorsalis pedis 
pulses, bilaterally.  In addition, his extremities were warm 
without evidence of any vascular or skin compromise.  The 
final diagnosis was that of venous insufficiency of both 
lower extremities, left greater than right, with arterial 
insufficiency not clinically evident.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in December 1998, to 
include affording the veteran a VA examination.  This 
examination was conducted in March 1999.  Initially, the 
examining physician noted that the description of the 
veteran's varicose veins had not changed since the VA 
examinations conducted in October 1995 and April 1998.  
Furthermore, there was no evidence of swelling, pigmentary 
changes, eczema, ulceration or edema.  As for compression 
hosiery, the examiner reported that the veteran had indicated 
an intolerance to them; however, he also emphasized that the 
veteran had no stigmata of chronic venous insufficiency 
requiring that he wear such hosiery.  The veteran further 
reported an ability to exercise and walk up to a mile, 
depending on how he felt.  

A review of the veteran's testimony as to the pain he 
experienced in relation to his lower extremities resulted in 
the conclusion that the veteran was not suffering from venous 
claudication.  Furthermore, it was noted that there was 
absolutely no history of obstructive disease of the deep 
venous system as would be caused by deep vein thrombosis.  
The history of ulceration was specifically stated to be the 
only history of any stigmata of chronic venous insufficiency.  

The examining VA physician further opined that, the fact that 
the veteran had had virtually no manifestation of chronic 
venous insufficiency over the years, let alone a progressive 
chronic venous insufficiency, was very strong evidence that 
he did not have involvement of the deep venous system, but 
rather, had what is known as primary varicose veins.  It was 
further noted, however, that absolute evidence of no reflux 
in the deep venous system could be evaluated by duplex 
ultrasound scan of the venous system of the lower limbs.  
This procedure was not performed for this examination; 
however, in an addendum to this report dated in March 2000 
the examining physician stated that the results of the study 
performed in February 2000 showed minimal venous reflux of 
both lower extremities.  Consequently, his diagnosis remained 
that of primary varicose veins without any evidence of 
chronic venous insufficiency.  


II.  Analysis

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of varicose veins were changed, 
effective on January 12, 1998.  When a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In a recent opinion issued by the VA Office 
of the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000.  

Under the criteria in effect prior to January 12, 1998, a 10 
percent rating was warranted for moderate disability 
resulting from varicose veins involving varicosities of 
superficial veins below the knees with symptoms of pain or 
cramping on exertion.  A 30 percent evaluation was assigned 
for bilateral moderately severe disability resulting from 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion and no involvement of the deep 
circulation.  A 50 percent rating was assigned for severe 
bilateral disability involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  A 60 percent evaluation 
was warranted for pronounced bilateral disability manifested 
by the findings of the severe condition (noted above) with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997)  

Under the old criteria, the veteran's bilateral varicose 
veins warrant no more than a 30 percent rating as the 
evidence of record clearly does not serve to establish that 
the veteran suffers from severe bilateral disability 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation.  Of significance, there is no indication that 
there is involvement of the long saphenous vein in either 
leg.  Furthermore, the largest of the veteran's varicosities 
were noted on VA examination to be less than 1 cm in 
diameter.  Finally, although the veteran reported a history 
of major ulceration in the region of the left ankle, the 
major ulceration was acknowledged to have occurred in the 
distant past and there was no evidence of ulceration on most 
recent VA examination conducted in March 1999.  Accordingly, 
the preponderance of the evidence is against a higher 
evaluation for varicose veins of both legs under the criteria 
in effect prior to January 12, 1998.

The revised rating criteria provide ratings for unilateral 
involvement. If more than one extremity is involved, each 
extremity is to be separately evaluated and combined, using 
the bilateral factor if applicable.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2000).  Asymptomatic palpable or 
visible varicose veins are to be evaluated as noncompensable.  
A 10 percent evaluation is warranted for intermittent edema 
of extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
required for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a 100 percent evaluation is warranted for massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2000).  

Upon consideration of the medical evidence of record, the RO 
determined that the veteran was entitled to a 10 percent 
rating for varicose veins of the right leg and a 20 percent 
rating for varicose veins of the left leg under the new 
criteria effective January 12, 1998.  The Board concurs with 
the RO that the revised criteria are more favorable to the 
veteran and, thus, must be applied to rate the varicose vein 
disability for periods from and after the effective date of 
the regulatory change.  

The new criteria require a finding of persistent edema for a 
rating in excess of 10 percent.  The evidence of record does 
not demonstrate that the veteran suffers from persistent 
edema in his right lower extremity to warrant an evaluation 
greater than 10 percent under the criteria for cardiovascular 
disorders effective on January 12, 1998.  Thus, the Board 
finds that the evidence fails to support an evaluation in 
excess of 10 percent for the veteran's varicose veins, right 
leg, under the criteria in effect as of January 12, 1998.  

With respect to the service-connected varicose veins, left 
leg, however, the evidence of record supports the conclusion 
that the veteran's impairment is manifested by persistent 
edema and pain, prominent veins scattered mainly throughout 
the left lower extremity and the reported intermittent 
presence of sores in the region of the left ankle.  
Consequently, the Board finds that the veteran's disability 
involving varicose veins of the left leg more nearly 
approximates the criteria necessary for the assignment of a 
40 percent evaluation as of January 12, 1998.  



ORDER

A rating in excess of 30 percent for the service-connected 
bilateral varicose veins prior to January 12, 1998, is 
denied.  

A rating in excess of 10 percent for the service-connected 
varicose veins, right leg, as of January 12, 1998, is denied.  

An increased rating of 40 percent for the service-connected 
varicose veins, left leg, as of January 12, 1998, is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


